Citation Nr: 1744667	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  15-28 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a cognitive disability.  


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to June 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence demonstrates that it is at least as likely as not that the Veteran's interstitial lung disease was caused by in-service exposure to asbestos.

2.  The probative evidence of record does not show that the Veteran sustained a head injury during service; cognitive symptoms were not noted during service or    for many years thereafter; and there is no probative evidence otherwise linking a cognitive disability to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for interstitial lung disease been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for establishing entitlement to service connection for a cognitive disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

      Respiratory Disability 

The Veteran seeks service connection for a respiratory disability, which he asserts was caused by in-service exposure to asbestos.  Service personnel records indicate that the Veteran worked as a Navy boilerman and fireman, which the RO has conceded carries a high probability of exposure to asbestos. 

Upon review of the record, the Board finds that the most probative evidence demonstrates that it is at least as likely as not that the Veteran's interstitial lung disease is related to his in-service exposure to asbestos.  A February 2005 VA treatment record shows that the Veteran reported increasing shortness of breath   over the past few years.  A right lobe resection performed in May 2014 revealed a diagnosis of interstitial fibrosis.  An August 2014 private pulmonology treatment record indicates that the Veteran reported a history of exposure to asbestos while serving in the Navy from 1968 to 1972, and x-rays revealed pleural changes on the right and en face bilaterally.  The treatment provider indicated that, "[g]iven the [Veteran's] history of asbestos exposure and the appropriate latent period, he does have parenchymal changes, which are beyond a reasonable degree of medical certainty diagnostic of a history of asbestos exposure and underlying asbestos-related lung disease in the form of parenchymal fibrosis diagnosis of asbestosis     and pleural plaques diagnostic of asbestosis."  Likewise, an October 2016 VA pulmonary treatment provider noted that the Veteran had a history of exposure to asbestos while serving in the Navy for four years and opined that the Veteran's interstitial lung disease may be related to his exposure to asbestos, which would explain why he has not responded to treatment.  

The Board finds the opinions of the Veteran's VA and private treatment providers to be probative and persuasive, as they are supported by reasoned medical explanations, namely that the Veteran's clinical presentation, latency period, and response to treatment support the conclusion that his interstitial lung disease was caused by       in-service exposure to asbestos.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board notes that in April 2013, a VA examiner diagnosed the Veteran with restrictive lung disease and opined that it was not caused by exposure to asbestos.  However, the Board assigns significantly less probative value to this opinion, as it was rendered prior to the Veteran's diagnosis of interstitial lung disease and is not supported by a rationale.  See id.

	Cognitive Disability

The Veteran seeks service connection for a cognitive disability, which he asserts was incurred in or caused by service.  During his May 2017 Board hearing, the Veteran testified that he sustained many bumps on the head during service, including hitting his head on a garbage can and a porthole valve while at sea, being hit in the neck and losing consciousness during a physical altercation with another service member, and being hit in the head with a night stick by shore patrol.  In an October 2011 written statement, the Veteran's wife indicated that she observed changes in the Veteran's cognitive functioning, including difficulty finding words and using words incorrectly. 

Upon review of the record, the Board finds that the probative evidence does not show that the Veteran sustained a head injury during service. Although the Veteran claims that he sustained multiple head injuries during service, including one causing him to lose consciousness, his assertions are not consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Service treatment records show no complaints of or treatment for a head injury or cognitive symptoms during service.  A May 1972 report of medical examination indicates that the Veteran's head, neck and face were normal, and he was found to be neurologically and psychiatrically normal upon his discharge from active duty.  On a May 1972 report of medical history, the Veteran denied any history of head injuries, periods of unconsciousness, loss of memory, or amnesia.  The Board finds the contemporaneous evidence to be significantly more credible and probative than statements the Veteran made to VA for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is     an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the Board can consider bias in lay evidence, the significant time delay between       the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  

Although the Veteran and his wife believe that the Veteran has a current cognitive disability that is related to service, as lay persons, they have not shown that they have the specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of cognitive disorders are matters not capable      of lay observation and require medical expertise to determine. Moreover, whether any symptoms the Veteran now claims to have experienced in service or following service are in any related to subsequent cognitive symptoms is a matter that requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the opinions of the Veteran and his wife regarding the etiology of any current cognitive symptoms are not competent medical evidence.  

The Board notes that the Veteran has not received a VA examination pursuant        to his service connection claim for a cognitive disability.  However, as noted     above, there is no credible evidence of an in-service event, injury, or disease.  Furthermore, the record does not reflect that the Veteran was diagnosed with or treated for any cognitive symptoms during service of for many years thereafter, and there is no competent evidence suggesting a possible association between a current cognitive disability and service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  

As there is no competent, credible, and probative evidence demonstrating that          the Veteran sustained a head injury during service or otherwise linking a current cognitive disability to service, service connection for a cognitive disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a cognitive disability, the doctrine is not for application.            See Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for interstitial lung disease is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

Service connection for a cognitive disability is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


